Title: From George Washington to Rochambeau, 7 September 1785
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon Sepr 7th 1785

Since I had the honor to address you last, I have been favored with your letters of the 9th of Septr and 24th of Feby. The first enclosing a list of the new promotions, and the additional members of the Society of the Cincinnati as consented by the King; for which I thank you, as it will enable me to give answers to those Gentlemen who, unacquainted I presume, with his Majesty’s pleasure, are still offering to me their pretensions to be admitted into this Order.
Every occasion that assures me of your health, encreases my happiness, as I have a sincere respect, and affectionate regard for you. My time now, as the Marquis de la Fayette has informed you, is spent in rural employments, and in contemplation of those friendships which the revolution enabled me to form with so many worthy characters of your Nation, through whose assistance I can now sit down in my calm retreat, and under my own vine, and my own fig tree, enjoy those pleasures which are rarely to be found in the more active pursuits of life, in a larger theatre.

I hope the storms which rumbled about you all the Winter, and wch seemed to portend so much mischief, are dispersed; and that a tranquil sky has succeeded. Although it is against the profession of Arms, I wish to see all the world in Peace. How long this blessing may be dispensed to us, I know not, the British still hold the Posts upon the Lakes, within the Territory of the United States; and discover no inclination (that has come to my knowledge) of giving them up. With respect to the Spaniards, I do not think the Navigation of the Mississipi is an object of great importance at present—when it becomes so—when the Banks of the Ohio are thick settled—and when the fertile plains of that Western Country are covered with people, they will not be deprived of natural advantages.
I am very thankful for the polite attentions of Madame de Rochambeau, to whom I pray you to present my best respects—and to any of our worthy compatriots in the late War. Mrs Washington, sensible of your kind remembrance of her, begs you to accept her Compliments. With sincere friendship and perfect attachment I am—My dear Count Yr Most Obedt and Very Hble Servt

Go: Washington


I take the liberty of putting the enclosed letter under your cover as it contains original papers wch might be a loss to Captn de Pusignan.

